UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6498



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


ARTHUR ALAN OUTLAW,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:00-cr-70114-jlk-1)


Submitted:    June 10, 2008                 Decided:   June 18, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Alan Outlaw, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur Alan Outlaw appeals the district court’s order

reducing his sentence under 18 U.S.C. § 3582(c)(2) (2000).           Outlaw

seeks further reduction of his sentence pursuant to United States

v. Booker, 543 U.S. 220 (2005).             The relief Outlaw seeks is

unavailable under § 3582(c)(2).       See United States v. Goines, 357

F.3d 469, 473 (4th Cir. 2004) (noting that § 3582(c)(2) authorizes

a “district court to reduce the sentence imposed on a defendant who

has been sentenced to a term of imprisonment based on a sentencing

range   that   has   subsequently    been   lowered   by   the   Sentencing

Commission pursuant to 28 U.S.C. § 994(o)”); see also United States

v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005) (“Booker is

inapplicable to § 3582(c)(2) motions.”).         Accordingly, we affirm

the order of the district court.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                    - 2 -